DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Objections
 Claim 32 is objected to because of the following informalities:  
Claim 32 recites “a upper” in line 3, the examiner suggests “an upper”.  Appropriate correction is required.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 6927447) in view of Bian (US 2005/0287731).
Regarding claim 12.
  Choi teaches a semiconductor structure, comprising: a semiconductor substrate (50) having a trench (58) and an active region, wherein the trench defines the active region (fig 14) 
Choi does not teach the isolation structure comprises a spin on glass.
Bian teaches an isolation structure, wherein the active region and the gate electrode (204) are embedded in the isolation structure, and the isolation structure comprises: a first insulating material (230), wherein the first insulating material is a spin-on-glass (paragraph 26), the first insulating material has a top surface below a top surface of the active region (fig 2d), and the first insulating material fully fills a lower portion of the trench (210) (fig 2d); and a second insulating material (240) disposed over the first insulating material (230) (fig 2h) (paragraph 30).
It would have been obvious to one of ordinary skill in the art to incorporate a spin on dielectric to reduce the formation of voids within the dielectric during filling (Bian paragraph 7). 
Regarding claim 13.
Choi teaches the gate electrode (72a) has a T-shaped profile (fig 14).
Regarding claim 16.
Bian teaches the isolation structure further comprises: a first lining layer (212) disposed between the first insulating material (230) and the active region of the substrate (200) (paragraph 23-24), wherein the first lining layer (212) lines on a lower portion of a sidewall of the active region of the semiconductor substrate (200) and surrounds the first insulating material (230) of the isolation structure (paragraph 25-26), and the second insulating material (240) covers the first lining layer (212) and the first insulating material (240) (fig 2h) (paragraph 30).
  Regarding claim 20.
Choi teaches a width of the bottom surface of the gate electrode (72a) is greater (70a) than a width of a top surface of the active region (fig 14).
Claims 12, 13, 16, 19, 20, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 6855591) in view of Bian (US 2005/0287731).
Regarding claim 12.
Kim teaches a semiconductor structure, comprising: a semiconductor substrate (100) having a trench (T) and an active region (106) of a semiconductor substrate (fig 5,7) (column 5 line 15-40), wherein the trench (T) defines the active region; 
Kim does not teach the isolation structure comprises a spin on glass.
Bian teaches an isolation structure, wherein the active region and the gate electrode (204) are embedded in the isolation structure, and the isolation structure comprises: a first insulating material (230), wherein the first insulating material is a spin-on-glass (paragraph 26), the first insulating material has a top surface below a top surface of the active region (fig 2d), and the first insulating material fully fills a lower portion of the trench (210) (fig 2d); and a second insulating material (240) disposed over the first insulating material (230) (fig 2h) (paragraph 30).
It would have been obvious to one of ordinary skill in the art to incorporate a spin on dielectric to reduce the formation of voids within the dielectric during filling (Bian paragraph 7). 
 Regarding claim 13.
Kim teaches the gate electrode (F) has a T-shaped profile (fig 5) (column 5 lines 25-40).
Regarding claim 14.
Kim teaches the first sidewall and the second sidewall are not a continuous surface (fig 5), and the width of the lower portion of the gate electrode (204) is smaller than a width of the top surface of the active region (106) (fig 8).
 Regarding claim 16.
Bian teaches the isolation structure further comprises: a first lining layer (212) disposed between the first insulating material (230) and the active region of the substrate (200) (paragraph 23-24), wherein the first lining layer (212) lines on a lower portion of a sidewall of the active region of the semiconductor substrate (200) and surrounds the first insulating material (230) of the isolation structure (paragraph 25-26), and the second insulating material (240) covers the first lining layer (212) and the first insulating material (240) (fig 2h) (paragraph 30).
 Regarding claim 19.
Kim teaches the gate electrode (F) is in direct contact with the insulating material (208) (fig 5).
Bian teaches the gate electrode (204) is in direct contact with the second insulating material (240) (fig 4e) (paragraph 37).
 Regarding claim 20.
Kim teaches a width of the bottom surface of the gate electrode (204) is greater than a width of the top surface of the active region (106) (fig 8).
Regarding claim 32.
Kim teaches a gate dielectric layer (102) between the active region (106) and the gate electrode (204) (fig 7), wherein the insulating material of the isolation structure (208) partially covers a upper surface of the gate dielectric layer (102) (fig 8).
Bian teaches an isolation structure comprising a first insulating material (230) (paragraph 26) and a second insulating material (240) disposed over the first insulating material (230) (fig 2h) (paragraph 30).
 Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 6855591) in view of Bian (US 2005/0287731) as applied to claim 14 and further in view of Kang (US 2002/0072197).
Kim in view of Bian teaches elements of the claimed invention above,
Kim in view of Bian does not teach a connection wall parallel to the surface of the substrate.
Kang teaches the first sidewall of an upper gate portion (126) is connected to the second sidewall of a first gate portion (104) through a connection wall and the connection wall extends in a direction parallel to a main surface of the semiconductor substrate (100) (3h) (paragraph 51-53).
It would have been obvious to one of ordinary skill in the art that the removal of a hard mask and the replacement thereof with an upper portion of the floating gate will result in a surface paralel to the surface connecting the sidewall of the upper portion to the sidewall of the lower portion because the upper portion is wider.
Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 6855591) in view of Kim (US 8163627)
Regarding claim 12.
Kim (591) teaches a semiconductor structure, comprising: a semiconductor substrate (100) having a trench (T) and an active region (106) of a semiconductor substrate (fig 5,7) (column 5 line 15-40), wherein the trench (T) defines the active region; a gate electrode (F) disposed over the active region (106) (column 5 lines 25-40), wherein the gate electrode (F) comprises an upper portion (109) and a lower portion (204) and a width of the upper portion (109) is greater than a width of the lower portion (204) (fig 5), wherein the upper portion (109) has a first sidewall at a first side of the gate electrode (F) and the lower portion (204) has a second sidewall at the first side (column 5 lines 25-30), and wherein an angle between the second sidewall and a bottom surface of the gate electrode is an obtuse angle (fig 8) (column 6 lines 30-50); and an isolation structure (208), wherein the active region (106) and the gate electrode (F) are embedded in the isolation structure (208) (fig 5,8) (column 5 lines 10-40).
Kim (591) does not teach the isolation structure comprises a spin on glass.
Kim (627) teaches an isolation structure, wherein the active region and the gate electrode (104) are embedded in the isolation structure (124), and the isolation structure comprises (column 3 lines 20-45): a first insulating material (116), wherein the first insulating material is a spin-on-glass (polysilazine) (paragraph 3 lines 50-55), the first insulating material has a top surface below a top surface of the active region (fig 1f), and the first insulating material fully fills a lower portion of the trench (110) (fig 1f); and a second insulating material (118) disposed over the first insulating material (116) (fig 1f) (column 4 lines 20-35).
It would have been obvious to one of ordinary skill in the art to incorporate a spin on dielectric to improve gap filling (Kim 627 column 1 lines 20-30).
Regarding claim 17.
Kim (627) 
the isolation structure (14) further comprises: a first lining layer(112) disposed between the first insulating material (116) and the active region of the substrate (100); and a second lining layer (114) disposed between the first lining layer (112) and the first insulating material (116), wherein the first lining layer (112) and the second lining layer (114) are disposed between the second insulating material (118) and the gate electrode (104) (fig 1f-1h) (column 3 line 55-column 4 line 15).
 Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 6855591) in view of Kim (US 8163627) as applied to claim 17 and further in view of Eun (US 7902037)
Regarding claim 18.
Kim (US 6855591) in view of Kim (US 8163627) teaches elements of the claimed invention above.
Kim (US 6855591) in view of Kim (US 8163627) does not teach a nitride liner.
Eun teach that the isolation structure liner (300) comprises a nitride liner (330) between the oxide liner (320) (column 7 lines 1-20) and the spin on dielectric (500) (column 7 lines 50-65)
It would have been obvious to one of ordinary skill in the art to provide a nitride liner in order to inhibit penetration of an oxidation source into the interface of the 
 Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DAVID J GOODWIN/Examiner, Art Unit 2817